Citation Nr: 0334809	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On April 22, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran-appellant to provide 
a list of the names, and for non-VA 
providers, the addresses, of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.), VA and non-VA, who have 
treated him for right ankle disability 
and hemorrhoids during the period from 
November 1999 to the present.  Provide 
the appellant with release forms and ask 
that a copy be completed, signed and 
returned for each non-VA health care 
provider identified.

2.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  After the development request in the 
above paragraph has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the VA medical 
examiner for review of the relevant 
documents in the claims file.  

Request the VA orthopedic examiner to do 
the following:

A.  Please examine the veteran to 
determine the nature and etiology of any 
current disability of the veteran's right 
ankle, including the question of whether 
the veteran's preexisting status post 
fracture of the distal tibia and fibula 
was aggravated during active duty 
service, or was aggravated by his 
service-connected left knee disabilities.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
you should be conducted.  

B.  You should review the claims file and 
indicate in writing that the relevant 
portions of the claims file have been 
reviewed in conjunction with the 
examination.  

C.  After examination of the veteran, you 
should render current diagnosis(es) for 
the veteran's reported right ankle 
symptomatology.  

D.  You should offer the following 
opinions:  

(i)  What is the most likely etiology of 
any currently diagnosed  disability of 
the veteran's right ankle?  Please note 
and discuss the history of pre-service 
status post fracture of the distal tibia 
and fibula.

(ii)  Is it at least as likely as not 
that the veteran's preexisting status 
post fracture of the distal tibia and 
fibula was aggravated by (that is, 
permanently increased in severity beyond 
natural progress because of) any injury 
or disease during service?

(iii)  Is it at least as likely as not 
that the veteran's preexisting status 
post fracture of the distal tibia and 
fibula was aggravated by (that is, 
permanently increased in severity beyond 
natural progress because of) his service-
connected left knee disabilities (status 
post ACL repair and partial meniscectomy 
and arthritis)?  

Please provide a rationale for your 
opinions.  If you are unable to render 
any opinion, please indicate in writing 
the reason why you were unable to offer 
the opinion.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a general medical 
or genitourinary examination.  Send the 
claims folder to the VA medical examiner 
for review of the relevant documents in 
the claims file.  Request the VA examiner 
to do the following:

A.  Please examine the veteran to 
determine the nature and etiology of any 
current hemorrhoids.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by you should be 
conducted.  

B.  You should review the claims file and 
indicate in writing that the relevant 
portions of the claims file have been 
reviewed in conjunction with the 
examination.  

C.  After examination of the veteran, you 
should render current diagnosis(es) for 
the veteran's claimed hemorrhoids.  

D.  If the veteran currently has 
hemorrhoids, you should offer an opinion 
as to whether it is at least as likely as 
not that the currently diagnosed 
hemorrhoids are etiology related to the 
veteran's active duty service, including 
driving heavy equipment in service?  
Please note the service medical record 
evidence, including the absence of 
hemorrhoids noted upon examination in 
service.

Please provide a rationale for your 
opinions.  If you are unable to render 
any opinion, please indicate in writing 
the reason why you were unable to offer 
the opinion.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



